Citation Nr: 1007906	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-03 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 20 
percent for lumbar disability with low back pain and 
paraspinal muscle spasm.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to May 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was filed in July 2007, a statement of 
the case was issued in September 2007, and a substantive 
appeal was received in January 2008.

The Veteran testified before a Board hearing in September 
2008.  A transcript of that hearing is of record.

The Board notes that during the course of the appeal with 
regard to the issues identified above, the Veteran initiated 
a new appeal on different issues.  Specifically, a January 
2009 RO rating decision denied claims of entitlement to 
service connection for blood clot of the left leg and for 
gout.  The Veteran filed a notice of disagreement with the 
denial in February 2009 and a statement of the case was 
issued in November 2009.  Shortly after the issuance of the 
statement of the case, the claims file was moved from the RO 
and sent to the Board.  The period of time during which the 
Veteran may have filed a timely Form 9 to perfect his appeal 
of those claims only recently expired while the claims-file 
was at the Board.  See 38 C.F.R. § 20.302 (2009) (noting that 
the substantive appeal must be filed within 60 days after 
mailing of the statement of the case, or within the remainder 
of the 1 year period from the mailing of notification of the 
determination being appealed).  The Board observes that 
although the claims file does not currently contain any 
indication that the Veteran perfected that appeal, it is a 
reasonable possibility that any timely Form 9 he may have 
submitted to the RO would not yet be associated with the 
claims file located at the Board.  The two service connection 
issues in question from that January 2009 denial are not 
currently shown to be in appellate status, and the Board will 
not address them in this decision.  The Board notes that in 
the event that the Veteran has actually perfected an appeal 
of those claims without documentation of the action yet 
reaching the claims-file, there is no prejudice to the 
Veteran in this case as the intertwined issue of entitlement 
to a TDIU is being remanded for additional development at 
this time.

The issues of entitlement to an increased disability rating 
for lumbar disability and entitlement to a TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

At his September 2008 hearing before the Board, prior to the 
promulgation of a decision in the appeal, the Veteran 
withdrew the appeal of the issue of entitlement to service 
connection for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to service 
connection for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissal of Claim Withdrawn at Hearing

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

Regarding the issue of entitlement to service connection for 
PTSD, the Veteran withdrew his appeal of this matter during 
his September 2008 Board hearing; a signed written withdrawal 
was submitted and was confirmed during the hearing testimony.  
Thus, there remain no allegations of errors of fact or law 
for appellate consideration with respect to this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal on this matter, and the issue of entitlement to 
service connection for PTSD is dismissed.


ORDER

The claim of entitlement to service connection for PTSD has 
been properly withdrawn from this appeal by the Veteran.  
Thus, this issue is dismissed.


REMAND

The Veteran's hearing testimony indicated that he is in 
receipt of disability benefits from the Social Security 
Administration (SSA) which may encompass his back disability 
and other service connected disabilities pertinent to his 
TDIU claim.  When the Veteran was asked if his SSA benefits 
were for service connected disabilities, the Veteran replied 
"yes and no."  This suggests that evidence in the 
possession of SSA may include medical evidence pertinent to 
the Veteran's back or other service-connected disabilities.

A review of the claims file unfortunately reveals no records 
obtained from the SSA, and no clear determination as to the 
availability of any records which may have been in the 
possession of the SSA.  The United States Court of Appeals 
for Veterans Claims has stressed that medical records upon 
which an award of Social Security disability benefits has 
been predicated are relevant to VA claims for service 
connection and an increased rating.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  Therefore, although the Board 
regrets delay in appellate review, efforts to obtain such 
records should be accomplished.  The duty to assist is 
particularly applicable to records which are known to be in 
the possession of the Federal Government, such as military 
service department and SSA records.  See Counts v. Brown, 6 
Vet. App. 473 (1994); see also Martin v. Brown, 4 Vet. App. 
136, 140 (1993) (in deciding a claim for an increased rating, 
the SSA's decision is 'pertinent' to a determination of a 
veteran's ability to engage in substantially gainful 
employment, quoting Murincsak v. Derwinski, 2 Vet. App. 363, 
370 (1992)).  Thus, the Board must obtain all of the records 
pertaining to the SSA decision as such records may be 
relevant to this claim for VA benefits.  See Collier v. 
Derwinski, 1 Vet. App. 413 (1991).

Additionally, the Board notes that the Veteran's hearing 
testimony featured the Veteran's contention that his service-
connected back disability now manifests in pain radiating 
down into his lower extremities.  The Board observes that the 
most recent VA examination of the Veteran's back disability 
in connection with this appeal was conducted in June 2007.  
The June 2007 report does not present any indication of pain 
radiating in the lower extremities at that time, but does 
indicate that the Veteran had intervertebral disc disease 
with associated numbness (although it was also noted that the 
Veteran did not have neurological deficits at that time).  
Furthermore, the June 2007 VA examination report indicates 
that the Veteran had additional functional loss due to pain 
and fatigability, but it is not clear whether such additional 
functional loss was reflected in the noted range of motion 
measurements.  (The Board observes that the report does 
suggest suboptimal effort from the Veteran may have impacted 
the examiner's ability to interpret the range of motion 
testing.)

As this issue must be remanded for additional development, 
the Board believes it is reasonable to provide the Veteran 
with a new updated VA examination to obtain clear current 
findings regarding the severity of his service-connected back 
pathology, including an attempt to evaluate the extent of any 
functional loss due to pain or fatigability as well as 
whether his service-connected back pathology includes any 
associated disability of the lower extremities.

The Veteran is also seeking entitlement to TDIU.  In 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
'objective' one based on the average industrial impairment or 
a 'subjective' one based upon the veteran's actual industrial 
impairment.

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
2002).  In a pertinent precedent decision, the VA General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that 'unemployability' is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91.  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

The question of whether the Veteran subjectively has the 
capacity to secure employment of a sedentary nature appears 
to be an essential factual determination at issue in this 
case.  The Board notes that the Veteran's hearing testimony 
reflects that he has a 12th grade education and experience 
working as a truck driver and a hospital clerk; the Veteran 
has not worked since approximately 1999.  The Veteran 
testified that his service-connected back disability made it 
very difficult for him to bend down to perform certain tasks 
associated with his hospital work.  The June 2007 VA 
examination report indicated that the Veteran's back 
disability did not preclude the Veteran from engaging in 
sedentary employment.  The Board notes that the Veteran is 
service connected for a peri-rectal abcess rated 30 percent 
disabling, a low back disability rated 20 percent disabling, 
gastritis rated 10 percent disabling, tinnitus rated 10 
percent disabling, and also hearing loss and a scar.  The 
Veteran's combined disability rating is 60 percent, and there 
is a possibility that the Veteran may have a pending appeal 
for two additional service connection claims involving a left 
leg blood blot and gout (as discussed in the introduction 
section of this Board decision).

'It is the Board's task to make findings based on evidence of 
record - not to supply missing facts.... BVA may not reject 
that claim [for a TDIU] without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.'  Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).  The Board believes that the record needs to be 
further developed to more adequately address the Veteran's 
subjective employability, including a current adequate 
assessment of the Veteran's disabilities' impact upon his 
employability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate 
action to update the set of the Veteran's 
VA treatment records in the claims-file, 
to ensure that the records are complete 
with regard to his pertinent VA treatment 
since the last update of VA treatment 
records in the claims-file.

2.  The RO/AMC should attempt to obtain 
the Veteran's Social Security 
Administration records, to include both 
administrative records associated with any 
claim(s) for disability benefits, as well 
as medical records relied upon.  It is 
imperative that the RO obtain a response 
from the Social Security Administration.  
If the Social Security Administration 
reports that the Veteran's Social Security 
records cannot be located or have been 
destroyed, then the file should be 
formally documented to that effect.

3.  The RO/AMC should schedule the Veteran 
for a VA examination to determine the 
severity of his service-connected lumbar 
spine disability and the impact the 
Veteran's lumbar spine disability has on 
his ability to work.  It is imperative 
that the claims file be made available to 
the examiner in connection with the 
examination.  All clinical and special 
test findings should be clearly reported, 
and pertinent orthopedic and neurological 
findings should be reported to allow for 
application of the rating criteria for 
disability of the spine.  

The examination of the spine should 
include range of motion studies.  With 
regard to range of motion testing, the 
examiner should report at what point (in 
degrees) that pain is elicited as well as 
whether there is any other functional loss 
due to weakened movement, excess 
fatigability, or incoordination.  The 
examiner should report any specific 
information as to the frequency and 
duration of incapacitating episodes in the 
past 12 months, and a description of all 
neurologic manifestations, to include, but 
not limited to, radiating pain into an 
extremity, and bowel or bladder 
impairment.  The examiner should also 
specifically state if ankylosis and muscle 
spasm are present.

4.  After completion of the above, and 
after resolution of any pending 
intertwined disability claims, the Veteran 
should be scheduled for VA examination(s) 
with an appropriate specialist (or 
specialists) to evaluate the impact of his 
service-connected disabilities on his 
employability.  It is imperative that the 
Veteran's claims folder be available to 
and reviewed by the examiner(s).  The 
examiner(s) must evaluate and discuss the 
effect of all of the Veteran's service-
connected disabilities, both singly and 
jointly, on the Veteran's employability.  
The examiner(s) should opine as to whether 
the Veteran's service-connected 
disabilities, without consideration of his 
non-service-connected disabilities, render 
him unable to secure or follow a 
substantially gainful occupation.

5.  After completion of the above to the 
extent possible, and any other development 
deemed necessary, the RO should review the 
expanded record and readjudicate the 
issues on appeal.  Unless the full 
benefits sought by the Veteran are 
granted, the RO should furnish the Veteran 
with an appropriate supplemental statement 
of the case.  The case should be returned 
to the Board after the Veteran is afforded 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


